DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent Nos. 10296507 and 10747767.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method for identifying anomalous data in a computer database, comprising: determining a set of data; storing the set of data in a plurality of database shards; determining that a first database shard of the plurality contains anomalous data based on a structure of the first database shard; identifying data of the first database shard as the anomalous data; and in response to identification of the anomalous data, compressing the anomalous data in a different manner than the non-anomalous data” (claim 1, instant application) is analogous to 
“A method for enhancing rapid data analysis by efficiently identifying anomalous data in a computer database comprising: receiving a set of data; storing the set of data in a first set of database shards of the computer database; wherein the first set of database shards is partitioned into database shards, according to a set of shard partitioning rules, by a first field; and identifying anomalous data from the set of data, wherein the set of anomalous data is a subset of the set of data, by: monitoring a range of shard indices associated with a first database shard of the first set of database shards; detecting that the range of shard indices is smaller than an expected range by a threshold value; and identifying data of the first database shard as anomalous data” (claim 1, patent 10296507) and analogous to
“A method for identifying anomalous data in a computer database comprising: receiving a set of data; storing the set of data in a first set of database shards of the computer database; wherein the first set of database shards is partitioned, according to a set of shard partitioning rules, by a first field; identifying anomalous data from the set of data, wherein the anomalous data is a subset of the set of data, by: monitoring shard key density, shard key range, and shard size of the first set of database shards to identify at last one of anomalous shard key density, anomalous shard key range, and anomalous shard size; in response to identification of at least one of an anomalous shard key density, an anomalous shard key range, and an anomalous shard size for a first database shard of the first set of database shards, detecting that the first database shard may contain anomalous data; and identifying data of the first database shard as anomalous data; and restructuring the anomalous data in response to identification of the anomalous data” (claim 1, patent 10747767).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) 
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, determining, and identifying information, i.e. looking/examining printed data and making a determination. 
This judicial exception is not integrated into a practical application because they are broad enough to cover receiving, determining, and identifying information in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “a computer database” and “shards”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a computer database” and “shards” language, the claim encompasses a user receiving, determining, identifying, and doing something based on that, looking/examining printed data and making a determination. 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (20150213358), and further in view of Gupta (20150032684).
Regarding claims 1 and 13, Shelton teaches 1. A method for identifying anomalous data in a computer database, comprising: / 13. A method for identifying anomalous data in a computer database, comprising (abstract, par.79-84): 
determining a set of data; / receiving event data; storing the set of data in a plurality of database shards; / structuring the event data (par.43-49, data is sharded across different nodes); 
determining that a first database shard of the plurality contains anomalous data based on a structure of the first database shard; / calculating a statistical distribution of a first field of the event data (par.46-53, identify threats, analyze event data, par.70-80, 140-150, use different weights, calculate scores, compare to thresholds); 
identifying data of the first database shard as the anomalous data; and / identifying anomalous data from non-anomalous data of the event data based on the statistical distribution (par.39-42, 49-58, determine anomalies based on profiles/behaviors, detect/determine potentially significant events, par.56-65, 110-115, 125-130, anomalies detected); and 

Regarding claim 6, Shelton/Gupta teaches receiving a query that comprises custom query code; converting the custom query code from a foreign language to a native query language; and interpreting the query in the native query language (Shelton, 30-35, 140-146, Gupta, 25-28, 86-88). 
Regarding claim 7, Shelton/Gupta teaches wherein the foreign language is a natural language; wherein interpreting the query comprises interpreting the natural language (Shelton, 30-35, 140-146, Gupta, 25-28, 86-88). 
Regarding claim 10, Shelton/Gupta teaches wherein the set of data is stored in persistent memory (Shelton, 44-46, Gupta, 20-26). 
Regarding claim 18, Shelton/Gupta teaches wherein the event data is represented by integers (Shelton, 109-114, 124-129, Gupta, 40-45). 
Regarding claim 19, Shelton/Gupta teaches wherein structuring the event data comprises organizing the event data into a columnar database (Shelton, 102-119, Gupta, 17-20, 43-46, 59-65). 
Regarding claim 20, Shelton/Gupta teaches wherein structuring the event data comprises duplicating data elements of the event data (Shelton, 108-115, Gupta, 17-20, 57-60).
Claims 2-4, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton/Gupta, and further in view of Balikov (20150095351).
Regarding claim 2, Shelton/Gupta does not expressly disclose, however, Balikov teaches wherein the structure is a shard density (par.30-35, 41-45).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Shelton/Gupta to monitor load based on keys as taught by Balikov.
One of ordinary skill in the art would have been motivated to perform such a modification to control load balance (Balikov, par.30-60).
Regarding claim 3, Shelton/Gupta does not expressly disclose, however, Balikov teaches wherein the structure is a shard range (par.30-35, 41-45).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Shelton/Gupta to monitor load based on keys as taught by Balikov.
One of ordinary skill in the art would have been motivated to perform such a modification to control load balance (Balikov, par.30-60).
Regarding claim 4, Shelton/Gupta/Balikov teaches wherein determining that a first database shard of the plurality contains anomalous data based on the shard range, and comprises detecting that the shard range is outside of an expected range by a threshold value (Balikov, par.30-35, 41-45). 
Regarding claim 9, Shelton/Gupta does not expressly disclose, however, Balikov teaches wherein storing the set of data comprises partitioning the set of data into the plurality of database shards using a sampling function (par.4-5, 33-37, 51-56). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Shelton/Gupta to partition data as taught by Balikov.
One of ordinary skill in the art would have been motivated to perform such a modification to control load balance (Balikov, par.30-60).
Regarding claim 16, Shelton/Gupta does not expressly disclose, however, Balikov teaches receiving and interpreting a query, wherein the query comprises a grouping function; and calculating multiple query results using the event data, wherein the query results are grouped using the grouping function (21-28). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Shelton/Gupta to partition data as taught by Balikov.
One of ordinary skill in the art would have been motivated to perform such a modification to control load balance (Balikov, par.30-60).
Regarding claim 17. 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton/Gupta, and further in view of Mueller (20150178305).
Regarding claim 5, Shelton/Gupta does not expressly disclose, however, Mueller teaches wherein compressing the set of anomalous data in a different manner than the set of non-anomalous data comprises using a first string dictionary to compress the set of anomalous data and a second string dictionary to compress the set of non-anomalous data, wherein the first and second string dictionaries are distinct (abstract, par.18-20,57-65).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Shelton/Gupta to compress as taught by Mueller.
One of ordinary skill in the art would have been motivated to perform such a modification to process data and use memory more efficiently (Mueller, par.14-20, 55-65).
Regarding claim 8, Shelton/Gupta does not expressly disclose, however, Mueller teaches receiving and interpreting a query; collecting a first data sample comprising performing data sampling to ignore the identified anomalous data; calculating a query result using the first data sample; determining that a performance time associated with calculating the query result is below a threshold value; and in response to the performance time below the threshold value, restructuring the set of data (par.155-158, 162-167). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Shelton/Gupta to process data as taught by Mueller.
One of ordinary skill in the art would have been motivated to perform such a modification to process data and use memory more efficiently (Mueller, par.14-20, 55-65).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton/Gupta, and further in view of Lahiri (20150088813).
Regarding claim 14, Shelton/Gupta does not expressly disclose, however, Lahiri teaches wherein the event data is associated with an object attribute field, and wherein structuring the event data comprises structuring the event data explicitly and structuring the object attribute field implicitly (abstract, par.68-75).

One of ordinary skill in the art would have been motivated to perform such a modification to process data and use memory more efficiently (Lahiri, par.2-8, 65-75).
Regarding claim 15, Shelton/Gupta/Lahiri teaches wherein the object attribute field is directly accessible by a user query (Shelton, 41-45, Gupta, 24-35, 50-55, Lahiri, 47-50, 91-93). 
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419